DETAILED ACTION
This action is responsive to the following communications: Applicant’s Response filed on February 21, 2022. All references to this application refer to the U.S. Patent Application Publication No. 2019/0250773 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.

Claims 1, 3-12, and 20 are pending in this case. Claim 1 was amended. Claim 20 was added. Claim 1 is the independent claim. Claims 1, 3-12, and 20 are rejected.

Examiner’s Note




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0219325 A1, filed by Chu et al., on January 22, 2015, and published on July 28, 2016 (hereinafter Chu), in view of U.S. Patent Application Publication No. 2013/0047098 A1, filed by Shuster on August 20, 2012, and published on February 21, 2013 (hereinafter Shuster), further in view of U.S. Patent Application Publication No. 2016/0080442 A1, filed by Justice et al., on September 14, 2014, and published on March 17, 2016 (hereinafter Justice), further in view of U.S. Patent Application Publication No. 2014/0189539 A1, filed by St. Clair et al., on October 25, 2013, and published on July 3, 2014 (hereinafter St. Clair).

With respect to independent claim 1, Chu discloses a method, comprising: 
Receiving a selection of an interactive application for user interaction, the selection causing content of a virtual scene of the interactive application to be provided for rendering on a head mounted display (HMD) worn by a user…; Chu discloses a VR system in which a virtual scene is presented to a user via an HMD, the content of the scene including visual options for accessing additional virtual scenes (see Chu, paragraphs 0033 [VR scene is presented based on a current FOV and predict future FOVs based on user inputs while navigating within the current FOV], 0035 [using a predictive rendering scheme according to future predicted inputs states which 
Chu fails to expressly disclose the content of the virtual scene includes visual options that the user can interact with for accessing additional virtual scenes of the interactive application.
	However, Shuster teaches a virtual environment comprising scenes with demarcated boundaries that users must cross to enter (see Shuster, paragraphs 0118-0122 [describing how users access different scenes by crossing boundaries between scenes], 0142-0143 [boundaries are demarked within the VR scene, such as akin to a link, represented as a path, door, window, text, touchable object, etc., where a boundary is associated with a second location to be accessed by a user/avatar], and 0201-0205 [describing how virtual worlds are comprised of a plurality of scenes, which are akin to different rooms, buildings, or locations, and which are defined by appearance, size, items, architecture, etc., and users locate and enter various scenes]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Chu and Shuster before him before the effective filing date of the claimed invention, to modify the method of Chu to incorporate nested scenes as taught by Shuster. One would have been motivated to make such a combination because this facilitates interactions within a virtual environment, as taught by Shuster (see Shuster, paragraphs 0002-0003 [“Accordingly, development of a widely scoped three 
Chu and Shuster fail to further teach the method comprising detecting interactivity of the user in the virtual scene, the detected interactivity processed to identify predicted interaction, by the user, with a specific one of the visual options…
	However, Justice teaches intelligent streaming of game content where user interactivity within a game scene is monitored of different components of game content, and based on the measured interactivity, a determination is made as to the a probable next scene, which triggers the prefetching of the predicted next scene prior to its selection (see Justice, paragraphs 0020 [interactivity of content is be based on a number of different techniques], 0021 [prefetching intent is to optimize gaming sessions], and 0060-0061 [describing the actions in Figs. 3 and 4, in which a player’s avatar is present within a particular context of a game board, and based on the interactivity of the player, a determination as to the next likely anticipated context is determined, and the assets associated with the context (e.g., scene) are prefetched]).
supra).
	Chu, as modified by Shuster and Justice, further teaches method comprising
…the processing of the interactivity continues while the user interacts within the virtual scene and includes evaluating interactive indicators identified from the interactivity of the user to determine one or more of the interactive indicators directed toward the specific one of the visual options reaching a pre-defined threshold predicting imminent selection of the specific visual option, the evaluation used to gauge expressed interest of the user toward the specific visual option without requiring selection of the specific visual option; Chu further teaches detecting a user’s activity within the virtual scene to identify predicted interactions with interactive objects within the scene  (see Chu, paragraphs 0033, 0035-0037, 0043, 0055, and 0066, described supra). Additionally, Shuster further teaches detecting a user’s activity within the virtual scene (see Shuster, paragraphs 0142-0143 and 0201-0205, described supra). Additionally, Justice further teaches constant monitoring of a player’s interactivity within a game scene to constantly determine the most likely next context and intelligently prefetch assets associated with the determined next context without yet executing the next context based on predetermined thresholds based on game action and player interactivity (see Justice, paragraphs 0029 [game thresholds may be set for particular designations of user interactivity and progress], 0033 [game code may specifically provide thresholds for streaming parameters supra).
Chu, Shuster, and Justice fail to further teach wherein evaluating includes, assigning a weight for each interactive indicator identified from the interactivity.
	However, St. Clair teaches calculating coefficients to represent a predicted probability that a user will perform a particular action based on the user’s interest in the action based on a plurality of different attributes and used for predicting any number of different actions (see St. Clair, paragraphs 0143 [the calculated coefficient may represent probability that a user will perform an action based on the user’s interest in the action; the coefficient can be based on a user’s prior actions, such as content consumption], 0144 [a variety of factors can be used to calculate a coefficient, such as user actions, relationships between objects, location information etc., and each of the different factors can be weighted different when making the initial calculation, and be continuously over time based on further user interactions; the coefficients are then combined to come up with a weighted, cumulative coefficient associated with the object and its relationship to the user; multiple variable can also be associated with the weighting, such as a decay factor which decreases the strength of older actions in favor of more recent actions; any algorithm can be used, including the use of machine-learning algorithms, or crowd sourcing data from a plurality of users], and 0148 [coefficients can be used when generating or presenting any types of objects to a user, including multimedia (e.g., game content or VR/AR scene content); coefficients can be used to rank and order the objects to determine which are the most relevant given the current circumstances; resultant content is generated specific to the particular user]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Chu, Shuster, Justice, and St. Clair before him before the effective filing date of the claimed invention, supra).
	Chu, as modified by Shuster, Justice, and St. Clair, further teaches:
Cumulating the weight of each of the interactive indicators in the virtual scene over time; St. Clair further teaches cumulating the weight of the coefficients which define affinities and relationships between the user and objects over time (see St. Clair, paragraphs 0143, 0144, and 0148, described supra). Additionally, Justice further teaches using intelligent prefetching to use measured interactions and activity within the game context to determine a ranked list of the likeliest next scenes (see Justice, paragraphs 0020-0021 and 0060-0061, described supra). 
Determining when the cumulative weight of the one or more interactive indicators directed toward the specific one of the visual options reaches the pre-defined threshold; Justice further teaches dynamically checking game parameters against pre-defined thresholds to determine when to prefetch game assets (see Justice, paragraphs 0029, 0033, and 0064, described supra).
Pre-loading content of a second virtual scene associated with the specific visual option that was predicted to be imminently selected based on achieving the threshold, wherein the pre-loading caches the content for the second virtual scene without executing said second virtual scene; Justice further teaches constant monitoring of a player’s interactivity within a game scene to constantly determine the most likely next context and intelligently prefetch assets associated with the determined next context without yet executing the next context (see Justice, paragraphs 0020-0021 and 0060-0061, described supra
Executing the second virtual scene, upon detecting selection of the visual option by the user, using the pre-loaded cached content, so as to enable full rendering of the second virtual scene for interactivity by the user, wherein the virtual scene and the second virtual scene are part of the interactive application, and wherein operations of the method are performed by a processor; Justice further teaches executing the second context when the triggering event has occurred (see Justice, paragraphs 0020-0021 and 0060-0061, described supra)

With respect to dependent claim 3, Chu, as modified by Shuster, Justice, and St. Clair, teaches the method of claim 1, as described above.
	Justice further teaches the method wherein reaching the threshold includes, 
Identifying each interactive indicator of a plurality of interactive indicators in the virtual scene, wherein each interactive indicator is associated with a corresponding visual option; Justice further teaches identifying interactivity with all game assets within the current context to determine the most likely next context (see Justice, paragraphs 0020-0021 and 0060-0061, described supra, claim 1).
Continuously evaluating each interactive indicator of the plurality of interactive indicators while the user continues to interact within the virtual scene to determine when the plurality of interactive indicators approach the threshold representing selection of the specific visual option associated with the second virtual scene; Justice further teaches continuously monitoring all interactivity with all game assets and dynamically updating the probabilities of each being the next most likely context based on the player’s actions (see Justice, paragraphs 0020-0021 and 0060-0061, described supra, claim 1).
With respect to dependent claim 4, Chu, as modified by Shuster, Justice, and St. Clair, teaches the method of claim 1, as described above.
	Justice further teaches the method wherein pre-loading further includes, continuing to evaluate each interactive indicator of plurality of interactive indicators during the pre-loading of the second virtual scene, while the user continues to interact with the virtual scene, the continued evaluation used to verify that the predicted interaction of the user provided through the plurality of interactive indicators continues to be directed toward the specific visual option associated with the second virtual scene.
	Justice further teaches continuously monitoring all interactivity with all game assets and dynamically updating the probabilities of each being the next most likely context based on the player’s actions (see Justice, paragraphs 0020-0021 and 0060-0061, described supra, claim 1).

With respect to dependent claim 5, Chu, as modified by Shuster, Justice, and St. Clair, teaches the method of claim 4, as described above.
	Justice further teaches the method wherein when the continued evaluation of the plurality of interactive indicators detects a switch in the selection of the visual option, storing the pre-loaded content of the second virtual scene in local cache of memory accessible to the processor.
	Justice further teaches continuously monitoring all interactivity with all game assets and dynamically updating the probabilities of each being the next most likely context based on the player’s actions (see Justice, paragraphs 0020-0021 and 0060-0061, described supra, claim 1).

With respect to dependent claim 8, Chu, as modified by Shuster, Justice, and St. Clair, teaches the method of claim 3, as described above.
	Justice further teaches the method, further includes continuing to monitor interactivity of the user within the virtual scene, the monitored interactivity processed till the threshold of actions that is indicative of selection of a second visual option in the virtual scene is reached, wherein the second visual option is associated with a third virtual scene.
	Justice further teaches continuously monitoring all interactivity with all game assets and dynamically updating the probabilities of each being the next most likely context based on the player’s actions (see Justice, paragraphs 0020-0021 and 0060-0061, described supra, claim 1).

With respect to dependent claim 9, Chu, as modified by Shuster, Justice, and St. Clair, teaches the method of claim 8, as described above.
	Justice further teaches the method wherein the pre-loading includes pre-loading content of the third virtual scene.
	Justice further teaches continuously monitoring all interactivity with all game assets and dynamically updating the probabilities of each being the next most likely context based on the player’s actions, and intelligently prefetching assets based on the determination (see Justice, paragraphs 0020-0021 and 0060-0061, described supra, claim 1).

With respect to dependent claim 10, Chu, as modified by Shuster, Justice, and St. Clair, teaches the method of claim 1, as described above.
	Shuster further teaches the method wherein the visual options include one or more of interactive buttons, images of interactive virtual objects, interactive textual content, and interactive floating menu.
	Shuster further teaches that the visual options include at least interactive virtual objects or interactive virtual text content (see Shuster, paragraphs 0142-0143 and 0201-0205, described supra, claim 1).

dependent claim 11, Chu, as modified by Shuster, Justice, and St. Clair, teaches the method of claim 1, as described above.
	Shuster further teaches the method wherein a plurality of interactive indicators captured during the interactivity of the user in the virtual scene include any one or combination of gaze, movement of the user within the virtual scene, movement of a body part adorned with a wearable device, and a control trigger.
	Shuster further teaches that the indicators include movement of the user/avatar within the scene or a control trigger (see Shuster, paragraphs 0142-0143 and 0201-0205, described supra, claim 1).

With respect to dependent claim 12, Chu, as modified by Shuster, Justice, and St. Clair, teaches the method of claim 1, as described above.
	Shuster further teaches the method wherein the visual options included in the virtual scene are specific to the virtual scene.
	Shuster further teaches that the visual options include at least interactive virtual objects or interactive virtual text content which are specific to the particular scene (see Shuster, paragraphs 0142-0143 and 0201-0205, described supra, claim 1).

With respect to dependent claim 20, Chu, as modified by Shuster, Justice, and St. Clair, teaches the method of claim 1, as described above.
	St. Clair further teaches the method wherein the weight assigned to each interactive indicator is based on attributes of the interactive indicator, and wherein the weight assigned to each interactive indicator varies based on changes detected in the attributes.
	St. Clair further teaches that the coefficient is based on attributes of the object and the weighting of the attributes varies over time based on detected changes of the attributes (see St. Clair, paragraphs 0143, 0144, and 0148, described supra, claim 1).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chu, in view of Shuster, further in view of Justice, further in view of St. Clair, further in view of U.S. Patent Application Publication No. 2013/0151651 A1, filed by Chhaochharia et al., which entered the U.S. National Stage on July 31, 2012, and published on June 13, 2013 (hereinafter Chhaochharia).

With respect to dependent claim 6, Chu, as modified by Shuster, Justice, and St. Clair, teaches the method of claim 5, as described above.
Chu, Shuster, Justice, and St. Clair fail to further teach the method, further including, 
Maintaining the pre-loaded content of the second virtual scene for a pre-defined period of time;
Upon expiration of the pre-defined period of time unloading the pre-loaded content of the second virtual scene from the local cache, wherein the unloading of the pre-loaded content of the second virtual scene is performed when no user interactivity is directed toward the specific visual option associated with the second virtual scene during the pre-defined period of time. 
	However, Chhaochharia teaches storing the preloaded content in local cache for a predefined length of time, and clearing the cache once there is a lack of activity towards the first target (see Chhaochharia, paragraphs 0028-0030 [using local cache to store predicted game paths and game content within local cache on the game client] and 0031 [player activity is continuously monitored and probabilities are dynamically updated based on the monitored actions and decisions made by the player; old data may be replaced if the probabilities change]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Chu, Shuster, Justice, St. Clair, and Chhaochharia before him before the effective filing date of the claimed invention, to modify the method of Chu, as modified by Shuster, Justice, and St. Clair, to incorporate predictive caching of a second scene based on player actions to store, but not execute, the content in anticipation of its upcoming use for a predefined period of time as taught by Chhaochharia. 

With respect to dependent claim 7, Chu, as modified by Shuster, Justice, and St. Clair, teaches the method of claim 4, as described above.
Chu, Shuster, Justice, and St. Clair fail to further teach the method wherein when the continued evaluation of the plurality of interactive indicators detects a switch in the selection of the visual option, unloading the content of the second virtual scene that was pre-loaded.
	However, Chhaochharia teaches clearing the cache once there is a switch to a second target occurs (see Chhaochharia, paragraphs 0028-0031, described supra, claim 6).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Chu, Shuster, Justice, St. Clair, and Chhaochharia before him before the effective filing date of the claimed invention, to modify the method of Chu, as modified by Shuster, Justice, and St. Clair, to incorporate predictive caching of a second scene based on player actions to store, but not execute, the content in anticipation of its upcoming use for a predefined period of time as taught by Chhaochharia. One would have been motivated to make such a combination because this decreases latency and increases user satisfaction even where the game is highly interactive and complex, as taught by Chhaochharia (see Chhaochharia, paragraph 0003, described supra, claim 6).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-12, and 20 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
U.S. Patent Application Publication No. 2019/0332688 A1 (File browser with prioritized prefetching using weights and scoring).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173